DETAILED ACTION
Claims 1-3, 5-6, 8-12 and 16-21 are pending.  Claims 1 and 11 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 10-11, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0318837 to Murphy et al. ("Murphy") in view of U.S. Patent No. 7,908,505 to Malik et al. (“Malik”) and further in view of U.S. Publication No. 2019/0377625 to Chintalapati et al. (“Chintalapati”).

	Regarding claim 1, Murphy discloses:
	A method, comprising:
communicating with a sensor that monitors a system or application with which a  virtual machine is associated (Murphy: Paragraph [0017], “the nodes 102 may include any sort of computing devices known in the art, such as, for example, personal computers (PCs), laptops, servers, mainframes, phones, personal digital assistants (PDAs), set-top boxes, and data centers. In one implementation, multiple nodes 102 are implemented on one computing device as multiple hard drives of the , and communicating with the sensor comprises receiving information collected and/or generated by the sensor concerning the operation of the system or application that is monitored by the sensor (Murphy: Paragraph [0012], "[t]he nodes provide data, including data gathered by sensors or software components, to the monitoring computing device"; Paragraph [0014], "once the failure model is determined to be sufficiently reliable, it is deployed and used on live node data"; and Paragraph [0018], “Each node 102 comprises one or more software and/or hardware components as well as at least one sensor 104 for at least one of the hardware/software components or for the environment including the node 102”);
based on the comparing, determining, with a machine learning process, that the information indicates the presence of an anomaly in the operation of the system or application (Murphy: Paragraph [0025], "[t]he node data 108 includes a temperature value and the ruleset does not include any rules relating to temperature, the failure model 112 can create a plurality of rules associating a “failure” result with exceeding a certain temperature threshold"; Paragraph [0012], "[t]he monitoring computing device then uses the received node data to build a failure model, and uses the failure model to predict failures of the nodes"; Paragraph [0013], “the monitoring computing device may also use the failure predictions to further build and refine the failure model. For example, the monitoring computing device can gather node data received at a time subsequent to the making of the failure predictions and compare the failure predictions to the subsequent node data to determine if node failure(s) actually occurred. This establishes a feedback loop for detecting false positives. The monitoring computing device may then update the failure model based on the results of the comparisons”; and Paragraph ;
after the anomaly is indicated, generating a prediction, based upon the indicated anomaly, (Murphy: Paragraph [0012], "[t]he monitoring computing device then uses the received node data to build a failure model, and uses the failure model to predict failures of the nodes") as to when the system or application is expected to fail (Murphy: Paragraph [0012], "[t]he predictions generated can include hardware and software failures, as well as well as estimated times that the failures will occur");
after generating the prediction as to when the system or application is expected to fail, creating a data protection plan to address the anomaly, and the data protection plan comprises a plurality of proactive data protection actions to be implemented over a period of time, and to be implemented in a particular relation to each other (Murphy: Paragraph [0004], “Based on these predictions, the monitoring computing device or a monitoring application of a computing device determines preventative repair or backup actions to perform on the nodes and either performs the actions or instructs the nodes to perform the actions”; Paragraph [0031] “Thus, upon obtaining failure predictions 114, the state machine analyzes the failure predictions 114 to determine which failure types the failure predictions 114 are associated with and/or which node(s) 102 the failure predictions 114 are associated with. The state machine then selects rules and/or definitions associated with one or both of the failure type(s) and/or node(s) 102 associated with the failure predictions 114 and selects repair or backup actions 118 based on the outcomes of those rules and/or definitions. In one implementation, the rules and/or definitions also take into account an estimated time to failure of failure predictions 114 ; and
implementing, prior to failure of the system or application, a portion of the data protection plan that proactively protects data associated with the virtual machine (Murphy: Paragraph [0012], "[b]ased on the failure predictions, the monitoring computing device may also determine repair and/or backup actions for nodes associated with the failure predictions. In that case, the monitoring computing device then performs the repair or backup actions, instructs the nodes to perform the repair or backup actions, or performs the repair or backup actions in conjunction with the nodes").

However, Murphy does not appear to expressly disclose:
comparing the information received from the sensor, to a standard; and

However, in the same field of endeavor, Malik teaches:
comparing the information received from the sensor, to a standard (Malik: Summary and Col. 9, lines 31-47, disclosing comparing temperatures and voltages to thresholds for the purposes of predicting failure");

However, the Murphy/Malik combination does not appear to teach:
by causing migration of the virtual machine to another storage node or site that would be unaffected by the failure.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Murphy to include making a comparison to determine the anomaly as taught by Malik.  One of ordinary skill in the art would have been motivated to make this modification in order to predict failures and provide warning. (Malik: Summary and Col. 9, lines 31-47).

However, in the same field of endeavor, Chintalapati teaches:
by causing migration of the virtual machine to another storage node or site that would be unaffected by the failure (Chintalapati: Paragraph [0038], “A node failure prediction algorithm creation platform 470 may access a node historical state data store 472 containing historical node state data including at least one metric that represents a health status or an attribute of a node during a period of time prior to a node failure. The algorithm creation platform 470 may use that data to generate a "machine learning" trained node failure prediction algorithm that can be provided to the virtual machine assignment platform 450. The virtual machine assignment platform 450 may use the machine learning trained node failure prediction algorithm along with information from an active node data store 452 to calculate node failure probability scores for each of the computing nodes 410. The scores can then be used to move existing virtual machines from less healthy nodes to more healthy nodes (e.g., VM A might be moved from computing node 2 to computing node 1 as illustrated in FIG. 4). In this way, the fault-prediction algorithm may improve virtual .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Murphy/Malik combination to include the proactive data protection action comprising switching the virtual machine to a different storage node or site as taught by Chintalapati.  One of ordinary skill in the art would have been motivated to make this modification because it will improve virtual machine availability by using lower risk nodes. (Chintalapati: Paragraph [0103]).

Regarding claim 3, the Murphy/Malik/Chintalapati combination discloses each of the limitations of claim 1 as discussed in more detail above, and Murphy further discloses:
	wherein the proactive data protection action comprises increasing a rate at which the system or application is backed up (Murphy: Paragraph [0012], "[t]he predictions generated can include hardware and software failures").
	
Regarding claim 6, the Murphy/Malik/Chintalapati combination discloses each of the limitations of claim 1 as discussed in more detail above, and Murphy further discloses:
mapping the indicated anomaly to one or more corresponding proactive data protection actions, and mapping the indicated anomaly to an expected remaining life of the system or application (Murphy: Paragraph [0012], "[b]ased on the failure predictions, the monitoring computing device may also determine repair and/or backup actions for nodes associated with the failure predictions").

Regarding claim 10, the Murphy/Malik/Chintalapati combination discloses each of the limitations of claim 1 as discussed in more detail above, and Murphy further discloses:
wherein implementation of the proactive data protection action is automatically triggered by a determination that an anomaly is present (Murphy: Paragraph [0057], "the node receives instructions to perform a repair or backup action, block 506, from the monitoring computing device in response to a failure model of the monitoring computing device predicting, based on the provided node data, that a failure is likely to occur. The node then performs the repair or backup action, block 508, specified by the instructions to mitigate, work around, or overcome the likely failure").

Regarding claim 11, Murphy discloses:
	A non-transitory storage medium having stored therein instructions which are executable by one or more hardware processors to perform operations (Murphy: Paragraph [0044], “Thus, memory/storage 302 includes volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data. System memory, removable storage, and non-removable storage are all examples of computer storage media. Memory/storage 302 may include, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can be accessed by node 102”) in a datacenter that comprises one or more virtual machines (Murphy: Paragraph [0017], “the nodes 102 may include any sort of computing devices known in the art, such as, for example, personal computers (PCs), laptops, servers, mainframes, phones, personal digital assistants (PDAs), set-top boxes, and data centers. In one implementation, multiple nodes 102 are implemented on one computing device as multiple hard drives of the computing device. In another implementation, one or more of the nodes 102 is implemented partially on multiple computing devices. In a comprising:
	communicating with a sensor that monitors a system or application with which a virtual machine is associated, and communicating with the sensor comprises receiving information collected and/or generated by the sensor concerning the operation of the system or application that is monitored by the sensor (Murphy: Paragraph [0012], "[t]he nodes provide data, including data gathered by sensors or software components, to the monitoring computing device"; and Paragraph [0014], "once the failure model is determined to be sufficiently reliable, it is deployed and used on live node data");
	based on the comparing, determining, with a machine learning process, that the information indicates the presence of an anomaly in the operation of the system or application (Murphy: Paragraph [0025], "[t]he node data 108 includes a temperature value and the ruleset does not include any rules relating to temperature, the failure model 112 can create a plurality of rules associating a “failure” result with exceeding a certain temperature threshold"; Paragraph [0012], "[t]he monitoring computing device then uses the received node data to build a failure model, and uses the failure model to predict failures of the nodes"; Paragraph [0013], “the monitoring computing device may also use the failure predictions to further build and refine the failure model. For example, the monitoring computing device can gather node data received at a time subsequent to the making of the failure predictions and compare the failure predictions to the subsequent node data to determine if node failure(s) actually occurred. This establishes a feedback loop for detecting false positives. The monitoring computing device may then update the failure model based on the results of the comparisons”; and Paragraph [0014], "once the failure model is determined to be sufficiently reliable, it is deployed and used on live node data"; wherein the comparison uses the failure model to determine and the failure model is a model using a feedback loop to learn from the past and will therefore be a machine learning process);
	after the anomaly is indicated, generating a prediction, based upon the indicated anomaly, (Murphy: Paragraph [0012], "[t]he monitoring computing device then uses the received node data to build a failure model, and uses the failure model to predict failures of the nodes") as to when the system or application is expected to fail (Murphy: Paragraph [0012], "[t]he predictions generated can include hardware and software failures, as well as well as estimated times that the failures will occur"); and
	after generating the prediction as to when the system or application is expected to fail, creating a data protection plan to address the anomaly, and the data protection plan comprises a plurality of proactive data protection actions to be implemented over a period of time, and to be implemented in a particular relation to each other (Murphy: Paragraph [0004], “Based on these predictions, the monitoring computing device or a monitoring application of a computing device determines preventative repair or backup actions to perform on the nodes and either performs the actions or instructs the nodes to perform the actions”; Paragraph [0031] “Thus, upon obtaining failure predictions 114, the state machine analyzes the failure predictions 114 to determine which failure types the failure predictions 114 are associated with and/or which node(s) 102 the failure predictions 114 are associated with. The state machine then selects rules and/or definitions associated with one or both of the failure type(s) and/or node(s) 102 associated with the failure predictions 114 and selects repair or backup actions 118 based on the outcomes of those rules and/or definitions. In one implementation, the rules and/or definitions also take into account an estimated time to failure of failure predictions 114 and select different repair and/or backup actions 118 based on the estimated time to failure”; and Paragraph [0032], “In various implementations, the state machine also prioritizes among repair or backup actions 118. The monitoring computing device 110 may have limited processing power or ability to simultaneously handle multiple repair or backup actions 118. Some of these repair or backup actions 118 may in turn be more important than others. Also, some failures may be more serious and/or urgent than others. Thus, based on the type of failure, the estimated time ; and
implementing, prior to failure of the system or application, a portion of the data protection plan that proactively protects data associated with the virtual machine (Murphy: Paragraph [0012], "[b]ased on the failure predictions, the monitoring computing device may also determine repair and/or backup actions for nodes associated with the failure predictions. In that case, the monitoring computing device then performs the repair or backup actions, instructs the nodes to perform the repair or backup actions, or performs the repair or backup actions in conjunction with the nodes") (Murphy: Paragraph [0012], "[b]ased on the failure predictions, the monitoring computing device may also determine repair and/or backup actions for nodes associated with the failure predictions. In that case, the monitoring computing device then performs the repair or backup actions, instructs the nodes to perform the repair or backup actions, or performs the repair or backup actions in conjunction with the nodes").

However, Murphy does not appear to expressly disclose:
comparing the information received from the sensor, to a standard; and 
by causing migration of the virtual machine to another storage node or site that would be unaffected by the failure.

However, in the same field of endeavor, Malik teaches:
comparing the information received from the sensor, to a standard (Malik: Summary and Col. 9, lines 31-47, disclosing comparing temperatures and voltages to thresholds for the purposes of predicting failure");

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Murphy to include making a comparison to determine the anomaly as taught by Malik.  One of ordinary skill in the art would have been motivated to make this modification in order to predict failures and provide warning. (Malik: Summary and Col. 9, lines 31-47).

However, Murphy does not appear to expressly disclose:
by causing migration of the virtual machine to another storage node or site that would be unaffected by the failure.

However, in the same field of endeavor, Chintalapati teaches:
by causing migration of the virtual machine to another storage node or site that would be unaffected by the failure (Chintalapati: Paragraph [0038], “A node failure prediction algorithm creation platform 470 may access a node historical state data store 472 containing historical node state data including at least one metric that represents a health status or an attribute of a node during a period of time prior to a node failure. The algorithm creation platform 470 may use that data to generate a "machine learning" trained node failure prediction algorithm that can be provided to the virtual machine assignment platform 450. The virtual machine assignment platform 450 may use the machine learning trained node failure prediction algorithm along with information from an active node data store 452 to calculate node failure probability scores for each of the computing nodes 410. The scores can then be used to move existing virtual machines from less healthy nodes to more healthy nodes (e.g., VM A might be moved from computing node 2 to computing node .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory storage medium disclosed by Murphy/Malik combination to include the proactive data protection action comprising switching the virtual machine to a different storage node or site as taught by Chintalapati.  One of ordinary skill in the art would have been motivated to make this modification because it will improve virtual machine availability by using lower risk nodes. (Chintalapati: Paragraph [0103]).

Regarding claim 16, the Murphy/Malik/Chintalapati combination discloses each of the limitations of claim 11 as discussed in more detail above, and Murphy further discloses:
mapping the indicated anomaly to one or more corresponding proactive data protection actions (Murphy: Paragraph [0012], "[b]ased on the failure predictions, the monitoring computing device may also determine repair and/or backup actions for nodes associated with the failure predictions").

Regarding claim 20, the Murphy/Malik/Chintalapati combination discloses each of the limitations of claim 11 as discussed in more detail above, and Murphy further discloses:
wherein implementation of the proactive data protection action is automatically triggered by a determination that an anomaly is present (Murphy: Paragraph [0057], "the node receives instructions to perform a repair or backup action, block 506, from the monitoring computing device in response to a failure model of the monitoring computing device predicting, based on the provided node data, that a failure is likely to occur. The node then .

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Malik in view of Chintalapati and further in view of U.S. Patent No. 9,218,256 to Dash et al. (“Dash”).

Regarding claim 2, the Murphy/Malik/Chintalapati combination discloses each of the limitations of claim 1 as discussed in more detail above, and the Murphy/Malik/Chintalapati combination further teaches:
further comprising identifying another anomaly in a storage system located at the datacenter (Murphy: Paragraph [0017], “In yet another implementation, the nodes 102 may be elements of a data center or a RAID configuration”; and Paragraph [0018], “each node 102 comprises one or more software and/or hardware components as well as at least one sensor 104 for at least one of the hardware/software components or for the environment including the node 102. The sensors 104 may also comprise software and/or hardware and are used to gather performance-related node data 108 from one or more of a storage device (such as disk drives, flash memory, etc.), transmission hardware (such as router/switch components), a file system, an operating system, or an application. In one implementation, the sensors 104 may comprise anti-virus software. For example, the node data 108 gathered by the sensors 104 can include a load associated with at least one of the one or more nodes 102, an indicator from a performance monitor, a temperature associated with at least one of the one or more nodes 102, a context associated with at least one of the one or more nodes 102, a log associated with software failures or software failure rates, and/or a proximity between two or more of the one or more nodes 102 or between at least one of the one or more nodes 102 and another computing device”; and Paragraph [0033], “For example, if the failing node 102 is an element of a data center and the failure and monitored by another sensor and, based on the another anomaly implementing another proactive data protection action with respect to the storage system (Murphy: Paragraph [0031], "thus, upon obtaining failure predictions 114, the state machine analyzes the failure predictions 114 to determine which failure types the failure predictions 114 are associated with and/or which node(s) 102 the failure predictions 114 are associated with. The state machine then selects rules and/or definitions associated with one or both of the failure type(s) and/or node(s) 102 associated with the failure predictions 114 and selects repair or backup actions 118 based on the outcomes of those rules and/or definitions"; and Paragraph [0032], “in various implementations, the state machine also prioritizes among repair or backup actions 118. The monitoring computing device 110 may have limited processing power or ability to simultaneously handle multiple repair or backup actions 118. Some of these repair or backup actions 118 may in turn be more important than others. Also, some failures may be more serious and/or urgent than others. Thus, based on the type of failure, the estimated time to failure, and/or the type of repair or backup action, the state machine assigns a priority to each determined/selected repair or backup action 118”, wherein multiple failure types and failure predictions can be predicted where they can vary on which node it is related to and can be repaired in an ordered fashion). 

	However, the Murphy/Malik/Chintalapati combination does not appear to explicitly teach:
the another proactive data protection action comprises triggering a persistent memory to capture IOs directed to the storage system, logging the IOs, and replicating the IOs to a node other than a node associated with the failing storage system.

However, in the same field of endeavor, Dash teaches:
the another proactive data protection action comprises triggering a persistent memory to capture IOs directed to the storage system, logging the IOs, and replicating the IOs to a node other than a node associated with the failing storage system (Dash: Col 2, lines 34-41, “the node originally responsible for servicing the I/O operation may include a node within the data cluster. The failure may include a failure to write to the receiving data volume after the write has been recorded in the replication log. Shipping the I/O operation may include shipping an application I/O operation associated with servicing an application. The method may further include shipping the write preserved in the replication log to the other node”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Murphy/Malik/Chintalapati combination to include the proactive data protection action comprising capturing IOs, logging and replicating them on a different node as taught by Dash.  One of ordinary skill in the art would have been motivated to make this modification because it will prevent data inconsistencies and the methods described can assist in bettering performance overhead. (Dash: Col. 1, lines 7-32 and Col. 3, lines 22-35).

Regarding claim 17, the Murphy/Malik/Chintalapati combination discloses each of the limitations of claim 11 as discussed in more detail above, and the Murphy/Malik/Chintalapati combination further teaches:
identifying another anomaly in a storage system located at the datacenter (Murphy: Paragraph [0017], “In yet another implementation, the nodes 102 may be elements of a data center or a RAID configuration”; and Paragraph [0018], “each node 102 comprises one or more software and/or hardware components as well as at least one sensor 104 for at least one of the hardware/software components or for the environment including the node 102. The sensors 104 may also comprise software and/or hardware and are used to gather performance-related node data 108 from one or more of a storage device (such as disk drives, flash memory, etc.), transmission hardware (such as router/switch components), a file system, an operating system, or an application. In one implementation, the sensors 104 may comprise anti-virus software. For example, the node data 108 gathered by the sensors 104 can include a load associated with at least one of the one or more nodes 102, an indicator from a performance monitor, a temperature associated with at least one of the one or more nodes 102, a context associated with at least one of the one or more nodes 102, a log associated with software failures or software failure rates, and/or a proximity between two or more of the one or more nodes 102 or between at least one of the one or more nodes 102 and another computing device”; and Paragraph [0033], “For example, if the failing node 102 is an element of a data center and the failure type is a disk failure, the logic can remove the node 102 from a listing of data center elements, instruct the node 102 to copy its data and load to another computing device and shut down, instruct the other computing device to receive the data and load and operate as an element of the data center, and add the other computing device to the listing of data center elements”) and monitored by another sensor and, based on the another anomaly, implementing another proactive data protection action with respect to the storage system (Murphy: Paragraph [0031], "thus, upon obtaining failure predictions 114, the state machine analyzes the failure predictions 114 to determine which failure types the failure predictions 114 are associated with and/or which node(s) 102 the failure predictions 114 are associated with. The state machine then selects rules and/or definitions .

	However, the Murphy/Malik/Chintalapati combination does not appear to teach:
the another proactive data protection action comprises triggering a persistent memory to capture IOs directed to the storage system, logging the IOs, and replicating the IOs to a node other than a node associated with the failing storage system.

However, in the same field of endeavor, Dash teaches:
the another proactive data protection action comprises triggering a persistent memory to capture IOs directed to the storage system, logging the IOs, and replicating the IOs to a node other than a node associated with the failing storage system (Dash: Col 2, lines 34-41, “the node originally responsible for servicing the I/O operation may include a node within the data cluster. The failure may include a failure to write to the receiving data volume after the write has been recorded in the replication log. Shipping the I/O op.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory storage medium disclosed by Murphy/Malik/Chintalapati combination to include the proactive data protection action comprising capturing IOs, logging and replicating them on a different node as taught by Dash.  One of ordinary skill in the art would have been motivated to make this modification because it will prevent data inconsistencies and the methods described can assist in bettering performance overhead. (Dash: Col. 1, lines 7-32 and Col. 3, lines 22-35).

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Malik in view of Chintalapati and further in view of U.S. Publication No. 2018/0032405 to Chen et al. (“Chen”).

Regarding claim 5, the Murphy/Malik/Chintalapati combination discloses each of the elements of claim 1 as discussed above, and further discloses: 
migrating data from the virtual machine (Murphy: Paragraph [0030], "the determined repair or backup actions could include migrating data"); using persistent memory to capture data transactions involving the virtual machine (Murphy: Paragraph [0030], "the determined repair or backup actions could include migrating data"; and Paragraph [0033], "the logic can remove the node 102 from a listing of data center elements, instruct the node 102 to copy its data and load to another computing device and shut down, instruct the other computing device to receive the data and load and operate as an element of the data cen; and, writing data asynchronously from the virtual machine to a remote node (Murphy: Paragraph [0030], "the determined repair or backup actions could include migrating data"; and Paragraph [0033], "the logic can remove the node 102 from a listing of data center elements, instruct the node 102 to copy its data and load to another computing device and shut down, instruct the other computing device to receive the data and load and operate as an element of the data center, and add the other computing device to the listing of data center elements"). 

However, the Murphy/Malik/Chintalapati combination does not appear to expressly disclose:
modifying a backup schedule associated with the virtual machine;
creating a backup of the virtual machine;
creating a snapshot of the virtual machine;

However, in the same field of endeavor, Chen teaches:
modifying a backup schedule associated with the virtual machine (Chen: Paragraph [0033], "[i]t seems the third storage device has short expected lifespan and a higher chance to fail in the next 7 days.  Thus, data stored in the third storage device should be duplicated in case of lost.  It is the last step in the method of the present invention: backing up data in the storage devices according to the results of step S03"; and Paragraph [0013] "[o]nce the results are available, a schedule for backups of data (snapshot) can be confirmed");
creating a backup of the virtual machine (Chen: Paragraph [0033], "[i]t seems the third storage device has short expected lifespan and a higher chance to fail in the next 7 days.  Thus, data stored in the third storage device should be duplicated in case of lost");
creating a snapshot of the virtual machine (Chen: Paragraph [0033], "[i]t seems the third storage device has short expected lifespan and a higher chance to fail in the next 7 days.  Thus, data stored in the third storage device should be duplicated in case of lost");

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Murphy/Malik/Chintalapati combination to include specifying that the proactive data protection action includes modifying a backup schedule associated with the virtual machine, creating a backup of the virtual machine, and creating a snapshot of the virtual machine as taught by Chen.  One of ordinary skill in the art would have been motivated to make this modification in order to duplicate (backup) the data in the case of the data becoming lost (Chen: Paragraph [0033]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Malik in view of Chintalapati and further in view of U.S. Publication No. 2009/0164853 to Gokhale et al. (“Gokhale”).

Regarding claim 8, the Murphy/Malik/Chintalapati combination discloses each of the elements of claim 1 as discussed above. However, the Murphy/Malik/Chintalapati combination does not appear to expressly disclose:
wherein information continues to be received from the sensor during implementation of the proactive data protection action.

However, in the same field of endeavor, Gokhale teaches wherein information continues to be received from the sensor during implementation of the proactive data protection action (Gokhale: Paragraph [0050], “monitor agent 100A monitors data migration .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Murphy/Malik/Chintalapati combination to include wherein measurement information continues to be received during implementation of the proactive data protection action as taught by Gokhale.  One of ordinary skill in the art would have been motivated to make this modification in order to preserve data in the event of a problem with the computer network, the data migration systems themselves may encounter difficulties in storing data (Gokhale: Paragraph [0007]).  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 18, the Murphy/Malik/Chintalapati combination discloses each of the elements of claim 11 as discussed above. However, the Murphy/Malik/Chintalapati combination does not appear to expressly disclose:
wherein information continues to be received from the sensor during implementation of the proactive data protection action.

However, in the same field of endeavor, Gokhale teaches wherein measurement information continues to be received during implementation of the proactive data protection action (Gokhale: Paragraph [0050], “monitor agent 100A monitors data migration operations performed within the entire system 102, 102A, as well as the status of the system elements. In one embodiment, this monitoring can comprise active monitoring, by the reporting manager 100, of data migration operations”).

.

Claims 9 and 19 and rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view Malik in view of Chintalapati and further in view of U.S. Patent No. 7,080,225 to Todd et al. (“Todd”).

Regarding claim 9, the Murphy/Malik/Chintalapati combination discloses each of the elements of claim 1 as discussed above. However, the Murphy/Malik/Chintalapati combination does not appear to expressly disclose:
modifying an aspect of the proactive data protection action as the proactive data protection action is being performed.

However, in the same field of endeavor, Todd teaches modifying an aspect of the proactive data protection action as the proactive data protection action is being performed (Todd: Col. 7, lines 57-59, “an administrator might pause a migration, adjust one or more parameters defining its execution, and restart it”).



Regarding claim 19, the Murphy/Malik/Chintalapati combination discloses each of the elements of claim 11 as discussed above. However, the Murphy/Malik/Chintalapati combination does not appear to expressly disclose:
modifying an aspect of the proactive data protection action as the proactive data protection action is being performed.

However, in the same field of endeavor, Todd teaches modifying an aspect of the proactive data protection action as the proactive data protection action is being performed (Todd: Col. 7, lines 57-59, “an administrator might pause a migration, adjust one or more parameters defining its execution, and restart it”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory storage medium disclosed by the Murphy/Malik/Chintalapati combination to include modifying an aspect of the proactive data protection action as the proactive data protection action is being performed as taught by Todd.  One of ordinary skill in the art would have been motivated to make this modification in order to be able to adjust a migration midstream if the migration .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Malik in view of Chintalapati and further in view of U.S. Publication No. 2013/0290265 to Hari et al. (“Hari”).

Regarding claim 12, the Murphy/Malik/Chintalapati combination discloses each of the limitations of claim 11 as discussed in more detail above.  However, the Murphy/Malik/Chintalapati combination does not appear to teach:
wherein the proactive data protection action comprises any one or more of: 
stopping creation of new copies of data relating to the system or application and completing transmission of any current copies of the data; and
stopping backup and replication of a first application having a relatively lower backup priority than a backup priority of a second.

However, in the same field of endeavor, Hari teaches:
wherein the proactive data protection action comprises any one or more of: 
stopping creation of new copies of data relating to the system or application and completing transmission of any current copies of the data (Hari: Paragraph [0026], “Once the characteristic of the backup job group 112 has been determined or assessed, the scheduling of the backup job group 112 is optimized (212), based or depending on, or in accordance with, this characteristic. For instance, the scheduling may be optimized based or depending on the percentage of stale backup jobs 114 and on whether the backup jobs 114 are full or incremental. The scheduling may thus be optimized in accordance with the rank that has been assigned to ; and
stopping backup and replication of a first application having a relatively lower backup priority than a backup priority of a second application (Hari: Paragraph [0026], “Once the characteristic of the backup job group 112 has been determined or assessed, the scheduling of the backup job group 112 is optimized (212), based or depending on, or in accordance with, this characteristic. For instance, the scheduling may be optimized based or depending on the percentage of stale backup jobs 114 and on whether the backup jobs 114 are full or incremental. The scheduling may thus be optimized in accordance with the rank that has been assigned to the backup job group 112. In general, the aggressiveness with which the scheduling of the backup job group 112 (i.e., its constituent backup jobs 114) is optimized is in accordance with its rank, such that the higher ranked the backup job group 112, the .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory storage medium disclosed by the Murphy/Malik/Chintalapati combination to make the proactive data protection action to be stopping backup and replication of a first application having a relatively lower backup priority than a backup priority of a second application as taught by Hari.  One of ordinary skill in the art would have been motivated to make this modification to firstly improve resource utilization and to increase confidence that important data is indeed being backed up. (Hari: Paragraph [0032]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view Malik in view of Chintalapati and further in view of U.S. Publication No. 2019/0370105 to Rau et al. (“Rau”).


wherein the operations further comprise presenting to a user, by way of a user interface (UI) a user-selectable list of one or more proactive data protection actions, and the user-selectable list includes the proactive data protection action, and the proactive data protection action is implemented in response to user input received by way of the UI.

However, in the same field of endeavor, Rau teaches wherein the operations further comprise presenting to a user, by way of a user interface (UI) a user-selectable list of one or more proactive data protection actions, and the user-selectable list includes the proactive data protection action, and the proactive data protection action is implemented in response to user input received by way of the UI (Rau: Paragraph [0025], “The user interface presents the ranked set of actions, where each action has a previous association with the error state and error. The use interface can also present and rank publications alongside the ranked set of actions. Once an action is selected from the user interface, the computer system 100 can provide a set of prompts guiding the user to a suggested solution. The ranked set of actions can include operations performed automatically by the computer system 100 or manually by one or more users, with the goal being to present the actions that are most likely to solve the error at the top of the rankings”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method by the Murphy/Malik/Chintalapati combination to include a user interface for selecting an action to resolve errors as taught by Rau.  One of ordinary skill in the art would have been motivated to make .

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 02/01/2021, with respect to the rejections of claims 1-3, 5-6, 8-12, and 16-21 under 35 U.S.C. §103 have been fully considered and are not persuasive. Firstly, the Applicant argues that Murphy does not teach using a machine learning process during the determination/comparing stage of the currently presented/amended claims.  However, Murphy does teach this by explaining that the failure model used to determine whether the comparison is indicative of a potential failure includes using a feedback loop to better the predictions over time.  Therefore it is a machine learning process.  Secondly, Applicant argues that the newly added element of the independent claims is not taught by the currently presented art.  However, Murphy describes making a queued list of repair options based on priority and some of which include: migrating data, replacing hardware, recovering from a backup copy, redirecting a load, or taking a node out of service.  These repair options can also be performed over time such as migrating data, recovering from a backup copy, or redirecting a load.  Due to this Murphy teaches this newly introduced element. Finally, the Applicant states that Chintalapati does not teach migration to a node that would be unaffected by the failure. However, Chintalapati describes migrating from a node with higher risk to a node with lower risk. The term lower risk would inherently encompass nodes without risk at all, therefore Chintalapati teaches this limitation.  Consequently, the Examiner disagrees with the arguments presented; however, a new grounds of rejection is issued in light of the newly introduced element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (US-9031913-B1, US-9875042-B1, US-8726066-B1, US-20170371747-A1, US-7039661-B1). The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure:
US-9031913-B1: Generally, a replication system may have a splitter inserted in the SCSI stack and replication may capture IO at this level. However, conventional techniques may not be able to capture replication at the file level. Usually, this may be because IO at the SCSI level may be directed at the block level and may not contain information relating to the file level.
US-9875042-B1: In many embodiments of the current disclosure, to survive a component failure without full synchronization, meta-data (offset and length) of write IOs that passed through a replication system to a production device and were not written to a replica device may be recoded. In other embodiments, IO written may be tracked in a map. In certain embodiments, in a case of failure the system may use a backlog and may perform a short synchronization of the "dirty regions" to recover from the failure and return to active replication. In some embodiments, a backlog may exist in a splitter. In many embodiments, a delta marker may exist in a replication protection appliance (RPA). In most embodiments, IO split may be tracked in a splitter, may be tracked in a storage array, and may be tracked in an RPA. In many embodiments, when a splitter receives an IO, it may send the IO to storage and an RPA. In other embodiments, when storage completes an IO, a splitter may acknowledge the completion to a host. In most embodiments, if a crash occurs in one of the members of a replication environment, it may be possible to determine what IO has been split but not replicated based on the devices that did not crash. In most embodiments, the ability to determine what IO has been split but not replicated may avoid having to do a full resynchronization of the replicated data.

US-20170371747-A1: The replica set primary node (in this example, node 120A) receives all write operations to replicated data 122A and logs all instances in an operations log, or oplog. After writes are executed on the primary node (node 120A), secondary nodes (nodes 120B-D) reference the oplog to determine which writes to make to the secondary nodes, thereby making the data in the primary node (node 120A) redundant across the secondary nodes (nodes 120A-D). This process is known as asynchronous replication.
US-7039661-B1: Asynchronous replication hides the latency of updating the replica from the file system but introduces a new problem. If primary node 110A fails, all the writes that were in queue for replication are lost, and the replica is said to be unsynchronized. If the system is to resume operation after the primary node is restarted, the replica must be resynchronized by reading the data from primary storage 140A and writing the data to the secondary storage area 140B. The activity of updating the replica to make its contents effectively identical to the primary data is called replica synchronization (when initializing a new replica) or resynchronization (when the replica comes unsynchronized due to failures). Resynchronization is most efficient if it copies across only those blocks that really need to be copied.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.N.P./               Examiner, Art Unit 2114      



/MATTHEW M KIM/               Supervisory Patent Examiner, Art Unit 2114